NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-1923
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                          MICHAEL CURTIS REYNOLDS,
                                               Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                    (D.C. Criminal Action No. 3:05-cr-00493-001)
                    District Judge: Honorable Malachy E. Mannion
                     ____________________________________

                 Submitted on Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 19, 2021

           Before: McKEE, GREENAWAY, JR, and BIBAS, Circuit Judges

                            (Opinion filed: October 26, 2021)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
     Federal prisoner Michael Reynolds appeals from an order of the District Court deny-

ing his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). The

Government has filed a motion for summary affirmance. For the following reasons, we

will affirm.1

     In 2007, a jury in the Middle District of Pennsylvania found Reynolds guilty of five

terrorism-related crimes. He was sentenced to an aggregate term of 360 months of impris-

onment, and we affirmed the District Court’s judgment on direct appeal. See United

States v. Reynolds, 374 F. App’x 356 (3d Cir. 2010). The District Court later denied sev-

eral of Reynolds’ motions attacking his conviction, and we affirmed. See United States v.

Reynolds, 447 F. App’x 298 (3d Cir. 2011) (per curiam). Thereafter, Reynolds made nu-

merous other attempts to challenge his conviction, all unsuccessful.2 Reynolds’ projected

release date from prison is October 21, 2032.

         In November 2020, Reynolds filed a motion for compassionate release. See gener-

ally 18 U.S.C. § 3582(c)(1)(A)(i) (providing that a sentence may be reduced if “extraordi-

nary and compelling reasons warrant such a reduction”). He argued that he was at in-

creased risk for serious infection if he were to contract COVID-19. The District Court




1
  Although we have entertained the Government’s motion, we remind the Government
that such a motion should typically be filed before the appellant’s opening brief is due.
See 3d Cir. L.A.R. 27.4(b).
2
    See C.A. Nos. 12-3580, 13-4119, 15-2233, 19-3469 & 20-1363.

                                              2
denied the motion, and we affirmed that denial and the District Court’s subsequent denial

of reconsideration.3 Reynolds did contract COVID-19 and has recovered.

         Reynolds filed another Section 3582 motion in the District Court in April 2021.

He claimed to have new evidence about reinfection rates and continued his prior attacks

on the medical staff at Greenville FCI in Illinois, where he is incarcerated, particularly its

response to COVID-19. The District Court denied his motion, determining that (1) his

new allegations and new evidence did not alter its prior determination that any danger he

faced from COVID-19 failed to present sufficiently extraordinary and compelling reasons

to warrant a sentence reduction and (2) the 18 U.S.C. § 3553(a) factors still weighed

against his release. Reynolds timely appealed and has filed a brief. The Government

seeks summary affirmance.

        We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discre-

tion the District Court’s determination that the sentencing factors under Section 3553(a)

do not weigh in favor of granting compassionate release. United States v. Pawlowski, 967

F.3d 327, 330 (3d Cir. 2020). “[W]e will not disturb the District Court’s decision unless

there is a definite and firm conviction that it committed a clear error of judgment in the

conclusion it reached upon a weighing of the relevant factors.” Id. (quotation marks and

citation omitted).




3
    See C.A. Nos. 21-1438 & 21-1742.

                                              3
       The Government argues that the District Court did not abuse its discretion in de-

termining that compassionate release was inconsistent with the Section 3553(a) factors.

We agree.

       A district court may reduce a defendant’s term of imprisonment “after considering

the factors set forth in § 3553(a) . . . if it finds that . . . extraordinary and compelling rea-

sons warrant such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

Those sentencing factors require the courts to consider, inter alia, the nature and circum-

stances of the offense, the history and characteristics of the defendant, the need for the

sentence to reflect the seriousness of the offense, promote respect for the law, provide

just punishment, afford adequate deterrence, protect the public from future crimes by the

defendant, and the need to avoid unwarranted sentencing disparities. 18 U.S.C. § 3553(a).

Compassionate release is discretionary, not mandatory; therefore, even if a defendant is

eligible for it, a district court may deny compassionate release upon determining that a

sentence reduction would be inconsistent with the § 3553(a) factors. See Pawlowski, 967

F.3d at 330; United States v. Jones, 980 F.3d 1098, 1102 (6th Cir. 2020) (finding no

abuse of discretion where “the district court found for the sake of argument that an ex-

traordinary and compelling circumstance existed . . . but that the § 3553(a) factors coun-

seled against granting compassionate release”).

       The District Court considered Reynolds’ allegations that he is in “imminent dan-

ger” from COVID-19 reinfection because of his family medical history, that he “is aller-

gic to several vaccines[,] preclud[ing] his acceptance of a vaccine for COVID,” and that

                                                4
FCI Greenville’s safety measures have proven inadequate to protect inmates from infec-

tion. The Court noted that the Bureau of Prisons reported no active cases among inmates

or staff at FCI Greenville at the time of its decision, and that not a single death from

COVID-19 has been reported there throughout the pandemic. The District Court restated

the conclusion from its prior order that the totality of Reynolds’ allegations did not rise to

the level of “extraordinary and compelling reasons” warranting relief, and that even as-

suming they did, consideration of the sentencing factors weighed heavily against release.

       We cannot say that the District Court committed a clear error of judgment in deny-

ing Reynolds’ motion after an assessment of the Section 3553(a) factors. In conducting

that analysis, the District Court referred to its prior order, see Dkt. No. 725 at 3–6, in

which the District Court concluded, inter alia, that “Reynolds still poses a very grave and

real danger to the safety of the community based on the extremely serious nature of his

current terroristic related convicted offenses,” Dkt. No. 745 at 2 (quoting id. at 5); see

also 18 U.S.C. § 3553(a)(1) & (2)(A)–(C) (including the nature and circumstances of the

offense and protection of the public as sentencing factors as well as the need for the sen-

tence “to reflect the seriousness of the offense, to promote respect for the law, and to pro-

vide just punishment for the offense”). In addition, in its prior order, the District Court,

referring to the Government’s argument, noted that Reynolds still had roughly half of his

sentence to serve at the time of his prior motion. See Dkt No. 725 at 5 (quoting Dkt. No.

709 at 31–32). The instant motion coming only five months later, that remains true, and is

an appropriate consideration. See Pawlowski, 967 F.3d at 331 (“Because a defendant’s

sentence reflects the sentencing judge’s view of the § 3553(a) factors at the time of

                                               5
sentencing, the time remaining in that sentence may . . . inform whether [compassionate]

release would be consistent with those factors.”).4

         Based on the foregoing, Reynolds’ challenge to the District Court’s order does not

present a substantial question. We therefore grant the Government’s motion, and we will

summarily affirm the District Court’s order.5 See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




4
  We also note the District Court’s conclusion in its order denying the prior § 3582 mo-
tion that much of the relief Reynolds sought in his “numerous extraneous supplemental
motions” would only be available to him through a second or successive motion under 28
U.S.C. § 2255. Dkt. No. 725 at 4–6. The same can be said of the supplemental arguments
he has filed in this appeal. If Reynolds wishes to challenge the constitutionality of his
conviction or sentence, then he must seek leave to file a second or successive motion pur-
suant to 28 U.S.C. §§ 2244 and 2255. However, and although he lodges no such request
here, we note that we have previously denied his requests for authorization to file another
§ 2255 motion to raise the arguments advanced in the supplemental documents filed in
this appeal. See, e.g., C.A. No. 21-1742.
5
    Reynolds’ “Motion to Compel Production” is also denied.
                                              6